Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                             Part 2 of 2 Page 1 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                             Part 2 of 2 Page 2 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                             Part 2 of 2 Page 3 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                             Part 2 of 2 Page 4 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                             Part 2 of 2 Page 5 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                             Part 2 of 2 Page 6 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                             Part 2 of 2 Page 7 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                             Part 2 of 2 Page 8 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                             Part 2 of 2 Page 9 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 10 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 11 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 12 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 13 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 14 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 15 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 16 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 17 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 18 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 19 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 20 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 21 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 22 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 23 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 24 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 25 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 26 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 27 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 28 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 29 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 30 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 31 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 32 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 33 of 34
Case 8:19-bk-12480-TA   Doc 37-1 Filed 08/22/19 Entered 08/22/19 17:30:01   Desc
                            Part 2 of 2 Page 34 of 34
